IN THE
                         TENTH COURT OF APPEALS

                                No. 10-18-00169-CV

                  IN THE INTEREST OF L.D.W., A CHILD



                         From the County Court at Law
                             Bosque County, Texas
                            Trial Court No. CV17164


                                      ORDER

      This proceeding has been set for submission on August 29, 2018 in an effort to meet

the Court’s State-mandated disposition schedule.

      The Department’s brief in this proceeding is due July 26, 2018. The Department

has filed a motion for extension of time, requesting that the time to file its brief be

extended to August 15, 2018. The motion is granted.

      The Court notes that there is no pending appeal by D.W., thus, the lack of a brief

by D.W. should in no way impede or delay the completion of the State’s brief in the

appeal by H.S.    Moreover, the Court’s opinion could issue at any time after the

submission date has passed; thus, notwithstanding the grant of an extension, the brief
should be filed as soon as possible if it is to help the Court in the preparation of the

opinion.


                                        PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion granted
Order issued and filed July 25, 2018




In the Interest of L.D.W., a Child                                                Page 2